Case: 10-70029     Document: 00511631846         Page: 1     Date Filed: 10/13/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 13, 2011

                                       No. 10-70029                        Lyle W. Cayce
                                                                                Clerk

HENRY CURTIS JACKSON, JR.,

                                                  Petitioner - Appellant
v.

CHRISTOPHER B EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT
OF CORRECTIONS,

                                                  Respondent - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                          USDC No. 4:03-cv-00461-WAP


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Petitioner-Appellant Henry Curtis Jackson, Jr. (Jackson), was convicted
in Mississippi of capital murder for the 1990 murders of four of his nieces and
nephews. He filed a petition for habeas relief in the United States District Court
for the Northern District of Mississippi. The district court denied habeas relief
on all grounds raised, but granted a Certificate of Appealability (COA) on
whether Jackson was improperly denied his right to be present at all stages of


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-70029    Document: 00511631846      Page: 2   Date Filed: 10/13/2011



                                  No. 10-70029

trial. Jackson subsequently filed a motion to expand the COA with this court.
We AFFIRM the district court’s denial of habeas relief and DENY Jackson’s
request for an expanded COA.
                               I. BACKGROUND
      A.    Facts
      On November 1, 1990, Martha Jackson and four of her grandchildren left
her home to attend church services. Her daughter, Regina Jackson, stayed home
with her daughters Dominique, age five, and Shunterica, age two. Four of
Regina’s nieces and nephews also stayed home from church services—eleven-
year-old Sarah, three-year-old Antonio, two-year-old Andrew, and one-year-old
Andrea. At some point that evening, Jackson, Regina’s brother, knocked on the
door. Regina let Jackson into the house. He asked her to give him a cigarette
and to mix him a remedy for an upset stomach.
      Shortly thereafter, Jackson asked Regina why the telephone was not
working, and she discovered that the telephone line was dead. Regina and
Antonio left to report the telephone problem at a neighbor’s house, but Sarah
called them back at Jackson’s request. When Regina returned to the home,
Jackson asked her if any of the children could talk. She told him that they could,
and he told her to take them into one of the bedrooms, which she did.
      After Jackson asked Regina what she did with the money from her pay
check, Regina stated at trial that Jackson grabbed her from behind and told her
that “he wanted twenty dollars for some ass.” When Regina told him that she
did not have the money, he stabbed her with a knife. Hearing Regina’s calls for
help, Sarah jumped onto Jackson’s back. Regina testified at trial that she began
pleading with Jackson not to kill them as all three struggled, and that Jackson
told her “I love you but I have got to kill you.”
      By all accounts, Jackson was at the home that evening in order to get
money from a safe that his mother kept in her closet. Regina testified at trial

                                         2
   Case: 10-70029    Document: 00511631846      Page: 3   Date Filed: 10/13/2011



                                  No. 10-70029

that Sarah told him to get the safe and leave and Jackson replied that “he came
to kill us that Thursday and didn’t kill us and he came to kill us that Saturday
and he didn’t kill us and he said he was going to kill all of us tonight.” Jackson
took Regina and Sarah into one of the bedrooms in order to get the combination
to the safe, and he began stabbing Sarah in the neck. He then took them into
another bedroom and began to tie them up when Regina began striking him with
some iron rods that were in the bedroom. She stopped when Jackson picked up
one of the children, Andrea, and began to use her as a shield.
      Regina let Jackson tie her up, and he stabbed her again in the neck.
Jackson also stabbed Antonio and Shunterica. Regina stated that she began to
go in and out of consciousness, but she remembered hearing Jackson dragging
the safe down the hallway. The noise woke Dominique, who began calling for
Regina. Regina testified that Jackson called Dominique to him, told her that he
loved her, stabbed her, and tossed her body to the floor. Jackson returned to
Regina, stabbing her in the neck and twisting the knife, at which point she
pretended to be dead until she heard him leave.
      Members of the Leflore County Sheriff’s Department responded to Martha
Jackson’s home, where they discovered Regina and the children. Dominique,
Shunterica, Antonio, and Andrew were pronounced dead at the scene. Andrea,
Sarah, and Regina survived, but required extensive surgery to repair the
damage from their stab wounds.
      After fleeing the scene, on November 5, 1990, Jackson turned himself in
at the West Point, Mississippi Police Department and was placed under arrest.
At that time, Jackson was read his rights, executed a waiver of rights, and gave
a statement. Later, Jackson gave an audiotaped statement concerning the
events that took place at Martha Jackson’s home. In his statement, which was
admitted at trial, Jackson said that he went to his mother’s house to get the safe,
and that he knew his mother would be at church services at the time. He said

                                        3
   Case: 10-70029   Document: 00511631846      Page: 4   Date Filed: 10/13/2011



                                  No. 10-70029

that he cut the telephone lines with a knife that he brought with him and that
he unsuccessfully attempted to remove the safe from the house after he stabbed
Regina and the children. He fled and ran to his car, which was parked a short
distance from the house.
      B.    Procedural History
      On March 12, 1991, Jackson was indicted by the Circuit Court of Leflore
County, Mississippi on four counts of capital murder while engaged in the
commission of the crime of felonious child abuse, two counts of aggravated
assault, and one count of armed robbery. He was charged with the capital
murder of four of his nieces and nephews. He was charged with the armed
robbery and aggravated assault of Regina and the aggravated assault of Sarah.
He pled not guilty to all seven counts of the indictment. Trial was set in Leflore
County for August 26, 1991. During the course of voir dire, defense counsel
Johnnie Walls (Walls) sought and obtained a change of venue. Jackson’s trial
began on September 9, 1991, in the Copiah County, Mississippi Circuit Court.
Jackson was convicted and sentenced to death on all four counts of capital
murder.
      Jackson then filed for direct appeal to the Mississippi Supreme Court. On
January 18, 1996, the supreme court affirmed the trial court’s judgment.
Jackson v. State, 684 So. 2d 1213 (Miss. 1996). The supreme court denied
Jackson’s subsequent petition for rehearing on December 5, 1996. Jackson v.
State, 691 So. 2d 1026 (Miss. 1996). Jackson then sought relief by filing a
petition for writ of certiorari with the United States Supreme Court. On May 12,
1997, the Court denied certiorari. Jackson v. Mississippi, 520 U.S. 1215 (1997).
      On May 8, 1998, Jackson filed an application for post-conviction relief with
the Mississippi Supreme Court. On August 7, 2003, the supreme court rendered
its opinion denying state post-conviction relief. Jackson v. State, 860 So. 2d 653
(Miss. 2003). A petition for rehearing was filed and later denied on December

                                        4
   Case: 10-70029    Document: 00511631846      Page: 5    Date Filed: 10/13/2011



                                   No. 10-70029

18, 2003. On the same day, Jackson filed his petition for writ of habeas corpus
with the United States District Court for the Northern District of Mississippi.
On September 28, 2010, the district court entered a final judgment and
memorandum opinion denying habeas corpus relief on all grounds. However, the
district court granted a COA on Jackson’s claim that he was improperly denied
his constitutional right to be present at all stages of trial.
       After submitting his briefing on the issue certified by the district court,
Jackson filed a motion to expand the COA with this court. He now seeks a COA
on three additional grounds. Accordingly, our analysis proceeds in two steps.
First, we address the issue certified by the district court. Second, we address
Jackson’s request for an expanded COA.
                                 II. ANALYSIS
      A.     Certified Issue
      The Due Process Clause and the Confrontation Clause of the Sixth
Amendment, as applied to the states via the Fourteenth Amendment, guarantee
to a criminal defendant “the right to be present at all stages of the trial where
his absence might frustrate the fairness of the proceedings.” Tennessee v. Lane,
541 U.S. 509, 523 (2004) (citation omitted). The right to be present, however, is
not absolute and can be waived by the voluntary absence of the defendant.
Taylor v. United States, 414 U.S. 17, 19–20 (1973); see also Clark v. Scott, 70
F.3d 386, 388 (5th Cir. 1995). However, the waiver of a constitutional right is
not effective unless the right is intentionally and knowingly relinquished. See
Johnson v. Zerbst, 304 U.S. 464, 465 (1938).
      Immediately prior, after, or during testimony that detailed the facts of the
murders, Jackson left the courtroom or the courthouse. Specifically, Jackson
left: (1) prior to the testimony of the crime scene investigator who narrated video
footage of the crime scene; (2) during or immediately after the testimony of the
surgeon who treated Sarah and Regina; (3) prior to the testimony of the

                                         5
   Case: 10-70029       Document: 00511631846           Page: 6     Date Filed: 10/13/2011



                                        No. 10-70029

pathologist who examined the bodies of his nieces and nephews; and (4) during
the playing of his taped confession.1 Jackson claims that he was denied his right
to be present when he left the courtroom, because his waivers did not comport
with Zerbst. He claims that the state trial court failed to explain to him the
rights he was relinquishing by leaving the courtroom. Jackson further contends
that the supreme court ignored the fact that he may not have been able to
competently waive his right to be present.
       During post-conviction review, the Mississippi Supreme Court held that
the claim was procedurally barred because Jackson raised the argument for the
first time in his petition for post-conviction relief. Jackson raised the issue again
in his petition for federal habeas relief. The district court held that the claim
was procedurally barred, but certified for our review the issue of whether the
state trial court improperly denied Jackson’s right to be present at all stages of
trial (hereinafter right to be present claim).
       We do not reach the merits of Jackson’s right to be present claim because
he has not exhausted the claim and has not overcome the procedural bar to our
review.
                                              1.
       Whether a federal habeas petitioner has exhausted his state remedies is

       1
         During post-conviction review, Jackson contended that there was a fifth absence from
trial when the state trial court ordered him from the courtroom. However, he has not made
that specific argument to this court. To the extent that he does make this argument, it is clear
from the record that the defendant was present at trial. The portion of the transcript that
Jackson uses to support his argument that the state trial court removed Jackson from the
courtroom is clearly a transcript error. Looking to the record, Eddie Self, Jackson’s half-
brother, had just concluded his testimony. Self was an inmate at the Mississippi State
Penitentiary in Parchman, Mississippi, during the trial. At the conclusion of his testimony,
the State excused Self, and trial counsel requested that he be held for possible testimony
during the penalty phase of the trial. The trial court’s response was, “tell them to take him
on back to jail.” Immediately afterwards, the court reporter’s parenthetical states,
“[d]efendant taken back to jail;” however, it is clear from the context of the record that it was
Self that was being sent back to jail. Thus, the notation of the court reporter that Jackson was
“present in the courtroom” later in the transcript is correct.

                                               6
   Case: 10-70029    Document: 00511631846      Page: 7   Date Filed: 10/13/2011



                                  No. 10-70029

a question of law that is reviewed de novo. Scott v. Hubert, 635 F.3d 659, 667
(5th Cir. 2011).    The limits of federal habeas review are codified in the
Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. §§ 2241–55.
Under AEDPA, “[a]n application for a writ of habeas corpus on behalf of a person
in custody pursuant to the judgment of a State court shall not be granted unless
it appears that . . . the applicant has exhausted the remedies available in the
courts of the State.” 28 U.S.C. § 2254(b)(1)(A). If a claim is not exhausted, the
claim is procedurally defaulted. See Ogan v. Cockrell, 297 F.3d 349, 356 (5th
Cir. 2002).
      There are two ways that a habeas claim can be procedurally defaulted.
See Rocha v. Thaler, 626 F.3d 815, 820 (5th Cir. 2010). “First, if the prisoner has
never fairly presented that claim to the highest available state court, the claim
is unexhausted.” Id. “Second, if the prisoner has presented the claim to the
highest available state court but that court has dismissed the claim on a
state-law procedural ground instead of deciding it on the merits,” the claim is
procedurally defaulted. Id. After carefully reviewing the record, we conclude
that Jackson has not exhausted his claim because, as the district court correctly
held, the claim was dismissed on state-law procedural grounds.
      Subsection 99-39-21(1) of the Mississippi Code explains that, if a
defendant fails “to raise objections, defenses, claims, questions, issues or errors
either in fact or law which were capable of determination at trial and/or on
direct appeal, regardless of whether such are based on the laws and the
Constitution of the state of Mississippi or of the United States,” the argument
is waived and is procedurally barred from review. MISS. CODE § 99-39-21(1)
(emphasis added). Jackson acknowledges that he did not raise his right to be
present claim on direct appeal. Jackson instead argues that the claim was
raised at trial when his trial counsel, Walls, moved for a continuance after



                                        7
   Case: 10-70029   Document: 00511631846     Page: 8   Date Filed: 10/13/2011



                                 No. 10-70029

Jackson asked to leave the courtroom on one occasion. Therefore, subsection
99-39-21(1) does not preclude review of his claim. We disagree.
      The record indicates that Walls never mentioned a defendant’s right to be
present at trial or any related constitutional amendment or federal law. After
Jackson voluntarily left the courtroom, Walls merely asked the court to continue
the case so that Jackson could assist him with his defense.         This is not
equivalent to arguing that Jackson was denied his constitutional right to be
present at trial. Thus, Jackson’s right to be present claim was procedurally
defaulted under subsection 99-39-21(1) because it was not raised at trial or on
direct appeal.
      Because Jackson did not exhaust his right to be present claim, we next
determine whether he has presented grounds sufficient to overcome the
procedural bar to our review of the claim.
                                       2.
      There are two exceptions to the general rule that a federal court cannot
review the merits of a state prisoner’s procedurally-defaulted habeas claim.
Dretke v. Haley, 541 U.S. 386, 388 (2004). First, a federal court can review the
merits of a petitioner’s claim if the prisoner can show cause for the procedural
default and that he was prejudiced by the default. Coleman v. Thompson, 501
U.S. 722, 749–50 (1991). Second, a federal court can review the merits of the
claim if the prisoner can show that a failure to do so would result in a
fundamental miscarriage of justice. Id. Jackson does not contend that he can
establish that there was a fundamental miscarriage of justice. Therefore, our
primary inquiry is whether Jackson has shown cause and prejudice. Id.
      In order to demonstrate cause, a petitioner must show “some objective
factor external to the defense impeded counsel’s efforts to comply with the
State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). Prejudice
may be demonstrated by showing that the errors “worked to [the petitioner’s]

                                       8
   Case: 10-70029       Document: 00511631846      Page: 9   Date Filed: 10/13/2011



                                     No. 10-70029

actual and substantial disadvantage, infecting his entire trial with error of
constitutional dimensions.” Id. at 494 (internal quotation marks omitted). If the
court determines that the petitioner established the requisite cause and
prejudice, the court should then examine the merits of the claim for habeas
relief.
          Jackson argues that, to the extent that any state court procedural bar
exists, Walls’s ineffectiveness as Jackson’s trial counsel and counsel on direct
appeal is sufficient to overcome the procedural bar. Jackson argues that Walls
was deficient at trial because he (1) failed to seek, or to prosecute, a competency
hearing with respect to Jackson’s alleged waiver of his right to be present at trial
(hereinafter competency hearing claim) and (2) failed to preserve the denial of
Jackson’s right to be present at trial. With regard to counsel’s alleged deficient
performance on direct appeal, Jackson contends that Walls’s failure to assign the
denial of the right to be present on direct appeal is deficient performance in the
absence of a strategic decision to omit the claim.
          (a) Competency Hearing Claim
          Jackson improperly raises his competency hearing claim in the context of
his arguments about the procedural bar to our review of his right to be present
claim. Only the right to be present claim, as it relates to Jackson’s ineffective
assistance of counsel claim, was certified for review. Specifically, Jackson raised
the following issues during post-conviction review:
                GROUND K. Petitioner was denied his right to be
                present during trial and personally confront the
                witnesses against him and, in the alternative, whether
                trial and appellate counsel were ineffective in handling
                these issues.

                GROUND L. The trial court erred in not holding a
                hearing to determine whether Jackson was competent
                to waive his right to be present and, in the alternative,
                whether trial and appellate counsel were ineffective for

                                           9
  Case: 10-70029    Document: 00511631846     Page: 10    Date Filed: 10/13/2011



                                  No. 10-70029

            not raising the issue.
During federal habeas review, the district court granted a COA on the right to
be present claim, but not the competency hearing claim. Although Jackson
raises the competency hearing claim in conjunction with his attempt to overcome
the procedural bar to his right to be present claim, the court’s review is limited
to the sole issue in the COA granted by the district court. See Lackey v. Johnson,
116 F.3d 149, 151–52 (5th Cir. 1997). Therefore, our analysis focuses on
Jackson’s ineffective assistance arguments only so far as they relate to Jackson’s
right to be present claim.
      (b) Right to be Present Claim
      As previously explained, a defendant can overcome a procedural default
if he can show cause for the procedural default and that he was prejudiced by the
default. See Coleman, 501 U.S. at 749–50. Ineffective assistance of counsel on
direct appeal can constitute “cause” sufficient to overcome a procedural bar. See
Hatten v. Quarterman, 570 F.3d 595, 605 (5th Cir. 2009) (citing Murray, 477
U.S. at 488–89). To prevail on this claim, a defendant must establish that
(1) counsel’s performance was so deficient that it cannot be said that he was
functioning as “counsel” within the meaning of the Sixth Amendment, and
(2) the deficient performance prejudiced his defense. Strickland v. Washington,
466 U.S. 668, 687 (1984).
      Because the Mississippi Supreme Court adjudicated Jackson’s ineffective
assistance of counsel claim on the merits, AEDPA mandates that we defer to the
supreme court’s application of Strickland, unless the decision: (1) was “contrary
to, or involved an unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States;” or (2) “resulted in a
decision that was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
Thus, our ineffective assistance of counsel inquiry is not “whether counsel’s

                                       10
  Case: 10-70029    Document: 00511631846      Page: 11   Date Filed: 10/13/2011



                                  No. 10-70029

actions were reasonable. The question is whether there is any reasonable
argument that counsel satisfied Strickland’s deferential standard.” Harrington
v. Richter, 131 S. Ct. 770, 788 (2011).
      As previously explained, Jackson argues that his counsel was allegedly
ineffective because he failed to preserve Jackson’s claim that the trial court
denied his right to be present at trial. Even assuming that Jackson established
that Walls’s performance was deficient, Jackson cannot establish that he was
prejudiced because, as the record clearly indicates, each time Jackson left the
courtroom he knowingly and voluntarily waived his right to be present. In other
words, Jackson cannot argue that he was prejudiced by Walls’s alleged inaction
to protect a right that Jackson chose to waive.
      Prior to any of Jackson’s absences, Walls discussed with the trial court the
possibility of Jackson being absent from the courtroom during certain testimony
that would be “tough” for him to hear. The trial court explained that Jackson
had the right to be present, but only Jackson could waive that right. Thereafter,
each time Jackson chose to leave the courtroom, he either approached the bench
and, outside the hearing of the jury, informed the court of his desire to leave or
left of his own accord. Consistent with Zerbst, each time Jackson left the
courtroom, he was on notice that he had the right to be present and that he could
waive that right. Each time he left the courtroom Jackson advised the court that
he wanted to waive his right.
      Specifically, before Jackson’s first absence, the trial court explained that
he had the right to be present at all times, told him that he could waive that
right, and asked Jackson directly if he wished to do so. Jackson responded in the
affirmative. During Jackson’s second and third departures, the trial court again
asked Jackson directly if he wished to waive this right. Each time Jackson
responded in the affirmative. The only deviation from this pattern occurred
when Jackson, without approaching the bench, left the courtroom during the

                                          11
  Case: 10-70029    Document: 00511631846       Page: 12   Date Filed: 10/13/2011



                                  No. 10-70029

reading of his taped confession. However, by this time, Jackson was already
informed of his right to be present and that he could waive that right. Thus, he
left the courtroom fully aware of his rights.
      The gravamen of Jackson’s argument is that he had a right to be present
at trial and the trial court deprived him of that right. However, Jackson cannot
complain that Walls was deficient when he failed to protect this right because
the record indicates that Jackson knowingly and voluntarily waived his right to
be present. Thus, we conclude that no reasonable argument can be made that
Jackson’s counsel was deficient. Accordingly, Jackson has not established that
he received ineffective assistance of counsel and has not made the requisite
showing to overcome the procedural bar to our review of his right to be present
claim.
      B.    Motion to Expand the COA
      This court will issue a COA when the petitioner makes “a substantial
showing of the denial of a constitutional right” by demonstrating (1) “that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Mitchell v. Epps, 641 F.3d 134, 142 (5th Cir. 2011)
(citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or (2) “that jurists could
conclude the issues presented are adequate to deserve encouragement to proceed
further.” Id. In making the decision whether to grant a COA, this court’s
examination is limited to a “threshold inquiry,” which consists of “an overview
of the claims in the habeas petition and a general assessment of their merits.”
Miller–El v. Cockrell, 537 U.S. 322, 327, 336 (2003).
      Jackson requests an expanded COA on three issues: (1) whether he was
entitled to a lesser-included offense instruction; (2) whether the state trial court
denied Jackson his right to an independent, reliable, and competent mental
health evaluation; and (3) whether Jackson’s trial counsel was ineffective for
(a) failing to develop and present mitigating evidence, and (b) failing to secure

                                        12
  Case: 10-70029    Document: 00511631846     Page: 13    Date Filed: 10/13/2011



                                  No. 10-70029

a timely and competent mental health evaluation. We address each of these
issues in turn.
                                       1.
      Jackson argues that the state trial court should have allowed the jury to
consider the lesser-included, non-capital offense of manslaughter, pursuant to
the United States Supreme Court’s decision in Beck v. Alabama, 447 U.S. 625,
638 (1980) (hereinafter lesser-included offense claim). We disagree. Beck stands
for the proposition that juries in capital cases must have the opportunity to
consider a lesser-included noncapital offense when the evidence would have
supported such a verdict. See Hopper v. Evans, 456 U.S. 605, 611 (1982). Here,
the evidence does not establish that Jackson was entitled to a lesser instruction.
      Jackson was indicted and found guilty of four counts of capital murder,
pursuant to section 97-3-19 of the Mississippi Code, for committing the “crime
of felonious abuse and/or battery of a child in violation of subsection (2) of
Section 97-5-39.” Jackson claims that the district court and state courts erred
in holding that he was not entitled to an instruction on the lesser-included
offenses articulated in subsection 97-3-27(2) and section 97-3-35, both homicide
statutes that require a showing that the defendant acted “without malice.”
      Under Mississippi law, a party acts with malice if the act is done with
“deliberate design.” Tran v. State, 681 So. 2d 514, 517 (Miss. 1996). Here, there
is substantial evidence that Jackson acted with malice. Notably, on the day of
the murders, Jackson cut the phone line to his mother’s house before entering
the house. Jackson even inquired of his sister to make sure the phones did not
work. Jackson also asked if the children could talk before he committed the
murders. Furthermore, Jackson told his sister that he came on two previous
occasions to kill them and that this time he was going to kill them all.
      Thus, the district court’s determination, on Jackson’s lesser-included
offense claim, is not debatable or wrong and does not necessitate further

                                       13
  Case: 10-70029    Document: 00511631846     Page: 14    Date Filed: 10/13/2011



                                  No. 10-70029

discussion. See Mitchell, 641 F.3d at 142. Accordingly, we deny Jackson’s
request to expand the COA to include his lesser-included offense claim.
                                        2.
      Jackson claims that the state trial court’s decision to appoint Dr. Michael
Whelan, a psychologist, to conduct Jackson’s mental health evaluation was an
unreasonable application of Ake v. Oklahoma, 470 U.S. 68 (1985) (hereinafter
Ake claim). Jackson explains that Whelan, who at the time was an employee of
the Mississippi Department of Corrections (MDOC), treated him for depression
prior to trial. Therefore, Jackson contends, Whelan had a conflict of interest and
was not competent to make an independent and reliable psychological
examination of Jackson. This argument is without merit.
      As an initial matter, we note that Jackson’s Ake claim is not procedurally
barred. On post-conviction review, the Mississippi Supreme Court held that the
claim was procedurally barred pursuant to subsection 99-39-21(2) of the
Mississippi Code. Thus, the district court concluded that the claim was not
exhausted. Subsection 99-39-21(2) procedurally bars the Mississippi Supreme
Court from reviewing an argument in a petition for post-conviction relief that
was disposed of on direct appeal. In other words, the provision has the same
effect as res judicata and prevents the re-litigation of claims. The Supreme
Court has explained that res judicata does not prevent federal review of a habeas
claim. See Cone v. Bell, 129 S. Ct. 1769, 1781 (2009). Similarly, when a claim
is procedurally barred pursuant to subsection 99–39–21(2), federal courts are not
prevented from reviewing the merits of a claim, as long as the claim was not
procedurally barred for some other reason. See Foster v. Johnson, 293 F.3d 766,
787 n.12 (5th Cir. 2002). Accordingly, there was no procedural bar to the district
court’s consideration of Jackson’s Ake claim. Because the merits of the claim
were examined by the Mississippi Supreme Court on direct appeal, the claim
was examined by the state’s highest court and properly exhausted. See 28

                                       14
  Case: 10-70029    Document: 00511631846       Page: 15   Date Filed: 10/13/2011



                                  No. 10-70029

U.S.C. § 2254(b)(1)(A). Therefore, we are not barred from reviewing the merits
of Jackson’s Ake claim.
      Although the district court held that Jackson’s Ake claim was procedurally
barred, it ruled in the alternative that the claim was without merit. Specifically,
the district court determined that the state trial court’s determination was not
counter to the Supreme Court’s determination in Ake. We agree. In Ake, the
Court held that a defendant has the right to a mental health expert: (1) “when
a defendant demonstrates to the trial judge that his sanity at the time of the
offense is to be a significant factor at trial” and (2) “in the context of a capital
sentencing proceeding, when the State presents psychiatric evidence of the
defendant’s future dangerousness.” 470 U.S. at 83. Here, the trial court selected
two mental health experts to evaluate Jackson, Whelan and Dr. Robert
McKinley, a psychiatrist. Thus, even if we assume that Whelan did not give
Jackson an independent and reliable psychological examination as Jackson
alleges, he still had the assistance of another court-appointed psychiatrist,
McKinley. Furthermore, after Jackson protested Whelan’s and McKinley’s
evaluations, the trial court gave Jackson funds to hire Dr. Timothy Summers,
a psychiatrist that Jackson selected. Therefore, other than Whelan, Jackson
received the assistance of two mental health experts, which is more than Ake
requires.
      We conclude that the district court correctly held that Jackson’s claim is
without merit and does not warrant a COA.
                                         3.
      Jackson argues that Walls was ineffective because he was allegedly
dilatory in objecting to Dr. Whelan’s appointment and in requesting that
Jackson be evaluated by an independent, conflict-free mental health professional
(hereinafter mental health evaluation claim). Jackson further argues that,
although trial counsel did present evidence of remorse and family forgiveness,

                                        15
  Case: 10-70029    Document: 00511631846     Page: 16    Date Filed: 10/13/2011



                                 No. 10-70029

a great deal of mitigating evidence was ignored (hereinafter mitigating evidence
claim). Both arguments are not sufficient grounds for this court to grant
Jackson a COA on this issue.
      (a) Mental Health Evaluation Claim
      Under Strickland, counsel’s actions are “ineffective” if the actions were so
deficient that it cannot be said that he was functioning as “counsel” within the
meaning of the Sixth Amendment. 466 U.S. at 687. Jackson’s trial counsel was
not dilatory, unreasonable, or otherwise ineffective for not demanding from the
court an expert of Jackson’s choosing, a service that Jackson was not entitled to
have under federal law. The Supreme Court explicitly stated in Ake that a
defendant does not have “a constitutional right to choose a psychiatrist of his
personal liking or to receive funds to hire his own.” 470 U.S. at 83. Moreover,
the record indicates that counsel diligently requested that the trial court allow
Jackson to select an expert. During pre-trial and again after the parties were
presented with Whelan’s and McKinley’s reports, Walls requested an expert of
Jackson’s choosing. As previously explained, the trial court granted this request
and gave Jackson funds to hire Summers, a psychiatrist he selected. Notably,
after consulting with Summers about his report, Jackson decided to withdraw
his insanity defense.   In sum, Jackson’s claim that Walls was dilatory in
requesting an independent mental health evaluation is without merit.
      (b) Mitigating Evidence Claim
      Jackson argues that his case is factually analogous to Williams v. Taylor,
529 U.S. 362 (2000) because, like the defendant’s counsel in Williams, Walls
failed to present mitigating evidence during sentencing. This argument is also
unavailing. In Williams, the Supreme Court found that the defendant was
denied his constitutional right to effective assistance of counsel when trial
counsel failed to investigate and present mitigating evidence at sentencing. Id.
at 390–91.    The only mitigating evidence trial counsel presented during

                                       16
  Case: 10-70029      Document: 00511631846     Page: 17   Date Filed: 10/13/2011



                                    No. 10-70029

sentencing was the fact that the petitioner turned himself in and demonstrated
remorse for his actions. Id. at 398. This, in conjunction with the fact that
counsel failed to explore several other mitigating factors, led to the conclusion
that the defendant’s counsel was ineffective. Id. at 396–97.
         Williams is immediately distinguishable from the circumstances in
Jackson’s case. First, unlike the defendant’s counsel in Williams, Jackson’s
attorney presented extensive mitigating evidence during the sentencing
proceedings. Witnesses testified as to Jackson’s self-elected choice to turn
himself into authorities, his remorse, anger disorder, potential metabolic
disorders, toxic disorder, traumatic brain injuries, low IQ, and his lack of
criminal or anti-social behavior prior to the murders. Second, there exists none
of the additional mitigating evidence in Jackson’s case that existed in Williams.
For example, Jackson does not claim that his attorney failed to return phone
calls or present evidence of his good behavior while incarcerated or that there is
evidence of child abuse in his history. Therefore, the facts of the two cases do not
align.
         The district court’s determination that Jackson’s counsel did not provide
ineffective assistance is not debatable or wrong. Mitchell, 641 F.3d at 142.
Accordingly, we do not grant Jackson’s request for a COA on these grounds.
                                III. CONCLUSION
         For the foregoing reasons, we AFFIRM the district court’s denial of habeas
relief and DENY Jackson’s request to expand the COA.




                                         17